Exhibit 10.5




AMENDED AND RESTATED MASTER FRAMEWORK AGREEMENT
This AMENDED AND RESTATED MASTER FRAMEWORK AGREEMENT (this “Framework
Agreement”), is made and entered into as of July 19, 2019 (the “Effective
Date”), by and among:
MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as buyer (“Buyer”);
Outfront Media LLC, a Delaware limited liability company (“Outfront Media”) and
Outfront Media Outernet Inc., a Delaware corporation (“Outernet”), as sellers
(each, a “Seller” and collectively, the “Sellers”);
various entities listed on Schedule 4 hereto (each, an “Originator”; and
together with the Sellers, each a “Seller Party” and collectively, the “Seller
Parties”); and
Outfront Media, as agent for the Seller Parties (in such capacity, the “Seller
Party Agent”).
Buyer, each Seller, each Originator and the Seller Party Agent may also be
referred to herein individually as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, Outfront Media is a party to a securitization facility pursuant to
which Outfront Media sells receivables to Outfront Media Receivables LLC
(“Outfront Receivables QRS”) and receives the purchase price therefor consisting
of a combination of cash, capital contributions and indebtedness under the QRS
Seller Note issued by Outfront Receivables QRS to Outfront Media;
WHEREAS, Outernet and the Originators are party to a securitization facility
pursuant to which Outernet and the Originators sell receivables to Outfront
Media Receivables TRS, LLC (“Outfront Receivables TRS”) and receive the purchase
price therefor consisting of a combination of cash, capital contributions and
indebtedness under the TRS Seller Note issued by Outfront Receivables TRS to
Outernet for the benefit of Outernet and the Originators; and
WHEREAS, the Buyer and Outfront Media have entered into that certain Master
Framework Agreement, dated as of September 6, 2018 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Framework Agreement”)
and the parties hereto desire to amend and restate the Existing Framework
Agreement on the date hereof on the terms and subject to the conditions set
forth in this Framework Agreement.
WHEREAS, Buyer has agreed to provide the Sellers with a facility under which
Buyer will enter into certain sale and repurchase agreements with each Seller
with respect to their respective Seller Note.





--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.Interpretation.
1.1    Definitions. All capitalized terms used in this Framework Agreement
(including its recitals, Exhibits and Schedules) shall, unless otherwise defined
herein, have the respective meanings set forth in Schedule 1 hereto or, if not
defined therein, in the applicable Master Repurchase Agreement or, if not
defined therein, in the Receivables Purchase Agreement.
1.2    Construction.
(a)    The headings, sub-headings and table of contents in this Framework
Agreement shall not affect its interpretation. References in this Framework
Agreement to Sections, Exhibits and Schedules shall, unless the context
otherwise requires, be references to Sections of, and Exhibits and Schedules to,
this Framework Agreement.
(b)    Words denoting the singular number only shall include the plural number
also and vice versa; words denoting one gender only shall include the other
genders and words denoting persons shall include firms and corporations and vice
versa.
(c)    References to a Person are also to its permitted successors or assigns.
(d)    References in this Framework Agreement to any agreement or other document
shall be deemed also to refer to such agreement or document as amended or varied
or novated from time to time.
(e)    References to an amendment include a supplement, novation, restatement or
re-enactment, and “amend” and “amended” (or any of their derivative forms) will
be construed accordingly.
(f)    Reference to a time of day is a reference to New York City time.
(g)    “Include”, “includes” and “including” shall be deemed to be followed by
the words “without limitation.”
(h)    “Hereof”, “hereto”, “herein” and “hereunder” and words of similar import
when used in this Framework Agreement refer to this Framework Agreement as a
whole and not to any particular provision of this Framework Agreement.
(i)    References to a “writing” or “written” include any text transmitted or
made available on paper or through electronic means.


2



--------------------------------------------------------------------------------




(j)    References to “$”, U.S. Dollars or otherwise to dollar amounts refer to
the lawful currency of the United States.
(k)    References to a law include any amendment or modification to such law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the Effective Date.
2.    Transaction Agreements.
2.1    Agreements to be Executed at the Closing. Concurrently with this
Framework Agreement, the Parties intend to execute the following additional
agreements to which they are party:
(a)    the Master Repurchase Agreement;
(b)    the Fee Letter between Buyer and the Sellers;
(c)    the No-Petition Letter between Buyer and the Securitization Agent; and
(d)    the Guaranty.
3.    Closing; Closing Deliveries.
3.1    Closing. Subject to the terms and conditions of this Framework Agreement,
the transactions contemplated in this Framework Agreement to occur concurrently
with the execution hereof (other than the entry into any Confirmations) will
take place at a closing (the “Closing”) to be held on the Effective Date at a
mutually agreeable location or by the exchange of electronic documentation.
3.2    Seller Closing Deliverables. On or prior to the Closing, the Seller
Parties will deliver, or cause to be delivered, to Buyer:
(a)    an executed counterpart to each of the Transaction Agreements (including
any Confirmations with respect to Transactions being entered into on the
Effective Date) to which it is a party;
(b)    a counterpart of the Guaranty executed by Guarantor;
(c)    a certificate of the Secretary or an Assistant Secretary of the Seller
Parties, dated the Effective Date, certifying as to (i) the incumbency of the
officers of each Seller Party executing the Transaction Agreements, (ii)
attached copies of each Seller Party’s articles of incorporation, by-laws,
certificate of formation and operating agreement, as applicable; and (iii)
copies of all corporate approvals and consents of each Seller Party that are
required by it in connection with entering into, and the exercise of its rights
and the performance of its obligations under, the Transaction Agreements;


3



--------------------------------------------------------------------------------




(d)    a certificate of the Secretary or an Assistant Secretary of Guarantor,
dated the Effective Date, certifying as to (i) the incumbency of the officer(s)
of Guarantor executing the Guaranty, (ii) attached copies of Guarantor’s
articles of incorporation and bylaws; and (iii) copies of all corporate
approvals and consents of Guarantor that are required by it in connection with
entering into, and the exercise of its rights and the performance of its
obligations under, the Guaranty;
(e)    a customary legal opinion or opinions, in form and substance satisfactory
to Buyer, with respect to each Seller Party opining on existence, due
authorization and execution, absence of conflicts with Organizational Documents
and with certain material agreements (including, for the avoidance of doubt, the
Securitization Facility Documents and the Credit Facility Documents), binding
nature of obligations, absence of violations of Applicable Law, absence of
consents under Applicable Law and validity and perfection of security interests;
(f)    a customary legal opinion or opinions with respect to Guarantor opining
on existence, due authorization and execution, absence of conflicts with
Organizational Documents and with certain material agreements (including, for
the avoidance of doubt, the Securitization Facility Documents and the Credit
Facility Documents), binding nature of obligations, absence of violations of
Applicable Law and no consents under Applicable Law;
(g)    a favorable true sale and non-consolidation opinion with respect to the
Outfront Parties and the transactions contemplated by the Securitization
Facility Documents, delivered in accordance with Section 6.01 of the Receivables
Purchase Agreement and including MUFG, in its capacity as Buyer hereunder, as an
addressee thereof;
(h)    results of a UCC lien search with respect to each Seller Party for the
applicable State where such Seller Party is organized as of a recent date;
(i)    confirmation of the filing of a UCC-3 financing statement amendment with
respect to the UCC-1 financing statement filed by Morgan Stanley Senior Funding,
Inc. against each TRS Originator; and
(j)    fully prepared UCC-1 financing statements reflecting any security
interests granted by a Seller Party under the Master Repurchase Agreement and
this Framework Agreement.
3.3    Buyer Closing Deliverables. On or prior to the Closing, Buyer will
deliver to the Seller (i) an executed counterpart to each of the Transaction
Agreements (including any Confirmations with respect to Transactions being
entered into on the Effective Date) to which it is a party and (ii) a validly
completed and duly executed copy of IRS Form W-8ECI.
3.4    Effective Date Transaction Deliverables. Promptly following the entry
into the initial Transaction with respect to each Seller Note, the Sellers shall
deliver (or caused to be delivered) to Buyer the original executed version of
such Seller Note (to the extent not previously delivered).
4.    Transactions.
4.1    Requests for Transactions.


4



--------------------------------------------------------------------------------




(a)    Transaction Notices. Seller Party Agent may, from time to time during the
Facility Term, deliver a written notice, substantially in the form attached
hereto as Exhibit A (a “Transaction Notice”) to Buyer requesting on behalf of
the Sellers that Buyer enter into Transactions with respect to each of the
Seller Notes on a Monthly Date (or, if the Sellers elect to terminate
outstanding Transactions pursuant to Paragraph 3(c)(ii) of the respective Master
Repurchase Agreements, on the effective date of such termination). Such notice
(i) shall be delivered to Buyer not less than three (3) Business Days prior to
the date of the proposed Transaction, (ii) shall include fully-completed forms
of Confirmations for such Transactions (excluding the terms thereof pertaining
to Pricing Rate, Price Differential and Repurchase Price), and (iii) to the
extent the proposed Purchase Date is a Monthly Date, shall be accompanied by
copies of the Information Package and Purchase Report required to be delivered
pursuant to the Securitization Facility Documents in respect of the most
recently completed Settlement Period prior to such proposed Purchase Date. For
the avoidance of doubt, other than any Transaction proposed to be entered into
prior to the Monthly Date occurring in August 2019, no Transaction may be
requested hereunder with respect to a Seller Note unless a corresponding
Transaction is requested hereunder with respect to the other Seller Note, both
such proposed Transactions having the same proposed Purchase Date and same
proposed Repurchase Date.
(b)    Buyer’s Option to Proceed or Decline. Following receipt of a properly
completed Transaction Notice and supporting documentation in accordance with
Section 4.1(a), and so long as the proposed Transactions comply with the
requirements set forth in Section 4.3, Buyer may, at its sole discretion, elect
to either (i) enter into the proposed Transactions with the Sellers on the terms
set forth in the Transaction Notice (with such modifications as Buyer and the
Seller Party Agent shall have agreed) by delivering to the Seller Party Agent
finalized and executed Confirmations evidencing such Transaction and paying any
applicable Funded Purchase Price in accordance with Section 4.1(c) below or (ii)
decline Sellers’ request to enter into such Transactions (in which case Buyer
shall deliver written notice of such election on or before the proposed Purchase
Date specified in the Transaction Notice). To the extent Buyer wishes to proceed
with the Transactions, Buyer shall, no later than 2:00 p.m. on the Business Day
immediately preceding the proposed Purchase Date, deliver to Seller Party Agent
a fully completed draft Confirmation with respect to each proposed Transaction.
In the event Seller Party Agent and Buyer disagree with respect to any portion
of the applicable draft Confirmation or in the event Buyer determines that any
applicable Funding Conditions are not, or will not be, satisfied as of the
relevant Purchase Date, Seller Party Agent or Buyer (as applicable) shall
promptly notify the other of the same, and Seller Party Agent and Buyer shall,
subject to Section 4.1(d), cooperate expeditiously and in good faith to resolve
any such matters (to the extent the same are capable of being resolved).
(c)    Confirmation and Closings. In the event Buyer elects to enter into the
proposed Transactions, Buyer shall, subject to satisfaction of the Funding
Conditions, enter into such Transactions by executing and delivering to the
Seller Party Agent finalized Confirmations evidencing such Transactions in
accordance with Section 7.1 below and the applicable Master Repurchase
Agreements at or prior to the time of closing for such Transactions.
Concurrently with its delivery of such Confirmation, Buyer shall pay the Funded
Purchase Price (if any) for the Transactions in accordance with the terms of the
applicable Master Repurchase Agreements and applicable Confirmations, whereupon
Sellers will sell and assign, and Buyer will purchase, each


5



--------------------------------------------------------------------------------




of the Seller Notes subject to such Transactions. The closing of such
Transactions and payment of any such Funded Purchase Price shall occur at or
before 2:00 p.m. on the applicable Purchase Date (or such later time on such
Purchase Date as the Seller Party Agent and Buyer may agree).
(d)    UNCOMMITTED ARRANGEMENT. EACH SELLER PARTY AND BUYER ACKNOWLEDGE THAT
THIS IS AN UNCOMMITTED ARRANGEMENT, AND THAT NO SELLER PARTY HAS PAID, NOR IS
ANY SELLER PARTY REQUIRED TO PAY, A COMMITMENT FEE OR COMPARABLE FEE TO BUYER.
PROPOSED TRANSACTIONS FOR THE SALE OF THE SELLER NOTES BY THE SELLERS SHALL BE
REQUESTED AT THE SELLERS’ SOLE AND ABSOLUTE DISCRETION, AND ACCEPTANCE OF ANY
SUCH REQUESTS AND ENTRY INTO ANY SUCH TRANSACTIONS BY BUYER SHALL BE AT BUYER’S
SOLE AND ABSOLUTE DISCRETION.
4.2    [Reserved].
4.3    Funding Conditions.
(a)    The entry by Buyer into any Transactions on any Purchase Date shall be
subject to satisfaction of the following conditions (in each case, as of such
Purchase Date) (together, the “Funding Conditions”):
(i)    each of the items required to be delivered by the Seller Parties pursuant
to Section 3.2 shall have been delivered in accordance with the terms hereof;
(ii)    all amounts then due and owing by the Sellers under the Fee Letter shall
have been paid in full;
(iii)    solely with respect to any Transaction to be entered into on the
Effective Date, each of the items required to be delivered to Buyer pursuant to
Section 3.4 shall have been duly delivered in accordance with the terms thereof;
(iv)    with respect to any Transaction not referenced in clause (iii) above,
the Transaction Notice for such Transaction together with the required
Information Package and Purchase Report (to the extent such Purchase Date is a
Monthly Date), shall have been duly delivered to Buyer in accordance with
Section 4.1(a);
(v)    the Sellers shall have delivered, or caused to be delivered, to Buyer a
duly executed counterpart to the Confirmation for such Transaction;
(vi)    with respect to any Transaction not referenced in clause (iii) above,
the Sellers shall have delivered (or caused to be delivered) to Buyer the
original executed versions of each Seller Note (or if previously delivered,
Buyer shall remain in possession thereof);
(vii)    each of the representations and warranties of Guarantor and each Seller
Party (as applicable) set forth in the Transaction Agreements (giving effect to
the entry into such Transactions) shall be true and correct in all material
respects (except that any representation or warranty that is subject to any
materiality qualification shall be true and correct in all respects);


6



--------------------------------------------------------------------------------




(viii)    the Purchase Date for such Transactions shall be no later than the
last Monthly Date occurring prior to the Facility Expiration Date;
(ix)    the payment of the applicable Funded Purchase Price (if any) for such
Transactions would not cause the Outstanding Buyer Balance (after giving effect
to such payment) to exceed the Maximum Buyer Balance;
(x)    the Outstanding Amount of the applicable Seller Note subject to a
Transaction shall equal or exceed the Purchase Price for such Transaction;
(xi)    Buyer shall have received the full amount of Funded Repurchase Price (if
any) due and payable by the Sellers on such Purchase Date;
(xii)    no Person (other than an Affiliate of MUFG) shall have replaced MUFG as
Securitization Agent under the Receivables Purchase Agreement;
(xiii)    except as otherwise permitted herein, no Seller Party shall have
withdrawn or been removed as an “Originator” under the Securitization Purchase
Agreement; and
(xiv)    no Event of Default, Potential Event of Default or Securitization
Facility Default (including any Purchase and Sale Termination Event) shall have
occurred and be continuing.
4.4    Funding of Transaction Repurchase Prices. On each Repurchase Date for a
Transaction on which the Funded Repurchase Price is payable by the Sellers
pursuant to the Transaction Agreements (including, for the avoidance of doubt,
on the Facility Expiration Date), each such Seller shall fund (or cause to be
funded) the applicable Funded Repurchase Price for such Transaction by wire
transfer of immediately available funds to the account of Buyer specified in
Schedule 2, no later than 11:00 a.m. on such Repurchase Date.
5.    Representations and Warranties; Certain Covenants.
5.1    Representations and Warranties of Seller. Each Seller Party represents to
Buyer as of the Effective Date and each Purchase Date that:
(a)    Securitization Facility Compliance. Each Securitization Purchase
Agreement, the Receivables Purchase Agreement and the Securitization Guaranty
are each in full force and effect.
(b)    Organization and Good Standing. Such Seller Party has been duly organized
in, and is validly existing as a limited liability company or corporation, as
applicable, in good standing under the Applicable Laws of its jurisdiction of
organization, with all requisite power and authority to own its properties and
to conduct its business as such properties are presently owned and such business
is presently conducted, except to the extent that such failure would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


7



--------------------------------------------------------------------------------




(c)    Due Qualification. Such Seller Party is in good standing in its
jurisdiction of organization and has obtained all necessary licenses, approvals
and qualifications, if any, in all jurisdictions in which the ownership or lease
of its property or the conduct of its business requires such qualifications,
licenses or approvals, except to the extent that failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d)    Power and Authority; Due Authorization. Such Seller Party (i) has all
necessary power and authority to (A) execute and deliver this Framework
Agreement and the other Transaction Agreements to which it is a party in any
capacity, (B) carry out the terms of and perform its obligations under the
Transaction Agreements applicable to it, (C) enter into Transactions and sell
and convey to Buyer each applicable Seller Note on the terms and conditions
provided herein and in the other Transaction Agreements, (D) solely with respect
to the Sellers, repurchase and acquire from Buyer the applicable Seller Note on
the terms and conditions provided in the Transaction Agreements when and as
provided thereunder and (ii) has duly authorized by all necessary corporate or
limited liability company action the execution, delivery and performance of this
Framework Agreement and the other Transaction Agreements to which it is a party.
(e)    Binding Obligations. This Framework Agreement constitutes, and each other
Transaction Agreement to be signed by such Seller Party (or by the Seller Party
Agent on its behalf) when duly executed and delivered by it will constitute, a
legal, valid and binding obligation of it, enforceable against such Seller Party
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance, or
other similar Applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
(f)    No Violation. The execution, delivery and performance by it of this
Framework Agreement and the other Transaction Agreements to which it is a party
will not (i) conflict with, result in any breach or (without notice or lapse of
time or both) a default under, (A) such Seller Party’s Organizational Documents,
(B) the Securitization Facility Documents, (C) the Credit Facility Documents or
(D) any other indenture, loan agreement, asset purchase agreement, mortgage,
deed of trust, or other agreement or instrument to which such Seller Party is a
party or by which it or any of its properties is bound, where such conflict,
breach or default would reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (ii) result in the creation or
imposition of any Adverse Claim (other than any Adverse Claim created in
connection with this Framework Agreement and the other Transaction Agreements)
upon any of its properties pursuant to the terms of any such indenture, loan
agreement, asset purchase agreement, mortgage, deed of trust, or other agreement
or instrument to which it is a party or by which it or any of its properties is
bound, or (iii) violate any Applicable Law applicable to it or any of its
properties where such violation of Applicable Law would reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect.
(g)    No Proceedings. There are no actions, suits, proceedings, claims,
disputes, or investigations pending, or to such Seller Party’s knowledge
threatened in writing, before any Governmental Authority (i) asserting the
invalidity of this Framework Agreement or any other


8



--------------------------------------------------------------------------------




Transaction Agreement to which it is a party, (ii) seeking to prevent the sale
of the applicable Seller Note or the consummation of the purposes of this
Framework Agreement or of any of the other Transaction Agreements to which it is
a party, or (iii) seeking any determination or ruling that has had or would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(h)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by such Seller Party of this Framework
Agreement or any other Transaction Agreement to which it is a party or the
transactions contemplated thereby, except for (i) the filing of the UCC
financing statements referred to in the Master Repurchase Agreement and this
Framework Agreement, each of which, as of such Purchase Date, shall have been
duly made and shall be in full force and effect and (ii) any filings required
under applicable securities laws.
(i)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to its knowledge threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against it or
its properties that, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
(j)    Accurate Reports. No Information Package, Purchase Report or any other
information, exhibit, financial statement, document, book, record or report
furnished by or on behalf of such Seller Party or any of its Affiliates to Buyer
in connection with this Framework Agreement or any other Transaction Agreement:
(i) was untrue or inaccurate in any material respect as of the date it was dated
or (except as otherwise disclosed in writing to Buyer at such time) as of the
date so furnished; or (ii) when taken as a whole, contained when furnished any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made not materially misleading; provided,
however, that, with respect to projected or pro forma financial information and
information of a general economic or industry specific nature, such Seller Party
represents only that such information has been prepared in good faith based on
assumptions believed by such Seller Party to be reasonable at the time of
preparation.
(k)    Other Notes. Except for the Seller Notes, no Subordinated Note has been
issued by any Receivables Entity to any Seller Party or any other Person.
(l)    UCC Details. (i) Such Seller Party’s true legal name as registered in the
sole jurisdiction in which it is organized, the jurisdiction of such
organization, its organizational identification number, if any, as designated by
the jurisdiction of its organization, its federal employer identification
number, if any, and (ii) the location of its chief executive office and
principal place of business are specified in Schedule 3 to this Framework
Agreement and the offices where such Seller Party keeps all its books and
records relating to the Seller Notes are specified in Schedule 3 (or at such
other locations notified to Buyer in accordance with Section 5.3(k)). Except as
described in Schedule 3, such Seller Party has no, and has never had any, trade
names, fictitious names, assumed names or “doing business as” names and such
Seller Party has never changed the location of its chief executive office or its
true legal name, identity or corporate structure. Such Seller Party is organized
only in a single jurisdiction.


9



--------------------------------------------------------------------------------




(m)    Tax Status. Such Seller Party (i) has timely filed all federal, state and
local tax returns required to be filed by it and (ii) has paid or caused to be
paid all taxes and assessments due pursuant to such returns or received by it,
respectively, other than taxes and assessments contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Adverse Claim (other than a Permitted
Adverse Claim) exists, except, in each case, where the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(n)    Compliance with Applicable Law. Such Seller Party has complied with all
Applicable Law, except where such noncompliance would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(o)    No Adverse Change. Since December 31, 2018, there has been no event or
occurrence that has caused, or would reasonably be expected to cause, a Material
Adverse Effect.
(p)    Financial Condition. All financial statements of Guarantor and its
consolidated Subsidiaries delivered in connection with this Framework Agreement
or any other Transaction Agreement were prepared in accordance with GAAP in
effect on the date such statements were prepared and fairly present in all
material respects the financial condition of Guarantor and its Subsidiaries as
of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, (i) except as otherwise expressly noted therein and (ii)
subject, in the case of quarterly financial statements, to changes resulting
from normal year-end adjustments and the absence of footnotes.
(q)    Investment Company Act. Such Seller Party is not required to register as
an “investment company” under (and as defined in) the Investment Company Act.
(r)    ERISA. Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, such Seller Party
and its respective ERISA Affiliates (i) have fulfilled their obligations under
the minimum funding standards of ERISA and the Code with respect to each Pension
Plan; (ii) are in compliance in all material respects with the applicable
provisions of ERISA and the Code with respect to each Pension Plan; (iii) have
not incurred any liability to the PBGC or to any Pension Plan under Title IV of
ERISA, other than a liability to the PBGC for premiums under Section 4007 of
ERISA already paid or not yet due; (iv) have not incurred any liability to the
PBGC or to any Pension Plan under Title IV of ERISA with respect to a plan
termination under Section 4041 of ERISA; and (v) have not incurred any
Withdrawal Liability to a Multiemployer Plan. No steps have been taken by any
Person to terminate any Pension Plan the assets of which are not sufficient to
satisfy all of its benefit liabilities under Title IV of ERISA.
(s)    No Defaults. No event has occurred and is continuing and no condition
exists, or would result from the entry into the proposed Transactions on the
applicable Purchase Date, that constitutes or would reasonably be expected to
constitute an Event of Default, Potential Event of Default or Securitization
Facility Default.


10



--------------------------------------------------------------------------------




(t)    Solvent. Such Seller Party is Solvent as of such date.
(u)    Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of such Seller Party that are designed to achieve
compliance by such Seller Party and its Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions giving due regard to the nature of such Person’s business
and activities, and such Seller Party and its Subsidiaries and their respective
officers and employees and, to the knowledge of each Seller Party, its officers,
employees, directors and agents acting in any capacity in connection with or
directly benefitting from the facility established by the Transaction
Agreements, are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.
(v)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) Neither such
Seller Party nor any of its Subsidiaries, or, to the knowledge of such Seller
Party, any of its directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the facility established by
the Transaction Agreements is a Sanctioned Person, (ii) neither such Seller
Party nor any of its Subsidiaries is organized or resident in a Sanctioned
Country and (iii) such Seller Party has not violated, been found in violation of
or is under investigation by any Governmental Authority for possible violation
of any Anti-Corruption Laws, Anti-Terrorism Laws or of any Sanctions.
(w)    Proceeds. No sale of any Purchased Note or use of proceeds thereof by
such Seller Party in any manner will violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.
5.2    Asset Representations and Warranties. Each Seller Party represents and
warrants to Buyer as of the applicable Purchase Date with respect to each
Purchased Note that:
(a)    Satisfaction of Conditions. All of the applicable Funding Conditions have
been satisfied or waived in writing as of such Purchase Date.
(b)    Binding Obligation. Such Purchased Note is in full force and effect and
constitutes a legal, valid and binding obligation of the applicable Receivables
Entity, enforceable against such Receivables Entity in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance, or other similar Applicable
Laws affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law and implied covenants of good faith and fair
dealing. The Final Maturity Date under such Purchased Note has not occurred, and
is not scheduled to occur, during the Transaction Period commencing on such
Purchase Date.
(c)    Ownership. Immediately prior to the sale of such Purchased Note pursuant
to the Transaction Agreements, and except to the extent such Purchased Note is
already subject to an outstanding Transaction, the applicable Seller Parties are
the sole legal and beneficial owners of such Purchased Note and the applicable
Seller is entitled to sell and assign and is selling and assigning


11



--------------------------------------------------------------------------------




such Purchased Note, together with the collections with respect thereto and all
rights thereunder, to Buyer free and clear from any Adverse Claim other than
Permitted Adverse Claims.
(d)    Principal Balance. The Outstanding Amount of such Purchased Note as of
such Purchase Date is equal or greater than the Purchase Price of the
Transaction being entered into with respect to such Purchased Note as of such
Purchase Date.
(e)    Records. Such Seller (or the Seller Party Agent) has maintained records
relating to such Purchased Note which are true and correct in all material
respects and such records are held by such Seller or the Seller Party Agent.
(f)    Legal Proceedings. There is no Action pending or, to the knowledge of
such Seller Party, threatened against any Seller Party or any Receivables Entity
relating to such Purchased Note or which seeks the issuance of an order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by such Purchased Note or
by the Transaction Agreements.
5.3    Certain Covenants. Each Seller Party covenants with Buyer as follows:
(a)    Compliance with Applicable Laws, Etc. Such Seller Party shall comply with
all Applicable Laws with respect to it, the applicable Seller Note, and the
Securitization Facility Documents, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Performance and Compliance with Agreements. At its expense, such Seller
Party shall timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the applicable Seller Note and the other Securitization Facility Documents.
(c)    Preservation of Existence. Such Seller Party shall preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
organization in each jurisdiction except where the failure to qualify or
preserve or maintain such existence, rights, franchises or privileges would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d)    Keeping of Records and Books of Account; Delivery. Each such Seller (or
the Seller Party Agent) shall keep and maintain books and records with respect
to the applicable Seller Note such that such Seller shall at all times know the
Outstanding Amount thereof, including records of the date and amount of each
advance thereunder and the date and amount of each payment with respect thereto.
At any time after the occurrence of an Event of Default that has not been waived
in accordance with this Framework Agreement, upon the request of Buyer, such
Seller shall deliver (or cause to be delivered) to Buyer or its designee, all
such books and records.
(e)    Location of Records. Such Seller Party shall keep its chief place of
business and chief executive office, and the offices where it keeps its books
and records relating to the applicable Seller Note (and all original documents
relating thereto), at the address(es) of such Seller


12



--------------------------------------------------------------------------------




Party referred to in Schedule 3 or, such other location as such Seller Party may
designate upon thirty (30) days’ prior written notice to Buyer.
(f)    Insurance. Such Seller Party shall maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Guarantor and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.
(g)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such Seller
Party shall ensure that policies and procedures are maintained and enforced by
or on behalf of such Seller Party that are designed to promote and achieve
compliance by such Seller Party and each of its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.
(h)    No Sales, Adverse Claims, Etc. Such Seller Party shall not, except as
otherwise explicitly provided herein or in the other Transaction Agreements,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than a Permitted Adverse
Claim) upon or with respect to any Purchased Note or any right to receive income
or proceeds (other than the Purchase Price paid to such Seller hereunder) from
or in respect thereof.
(i)    Extension or Amendment of Seller Note. Such Seller Party shall not (i)
extend, amend, waive, cancel, forgive or otherwise modify the applicable Seller
Note, any portion thereof, or any payment term or condition thereunder (as the
case may be) or (ii) at any time during the Transaction Period for an
outstanding Transaction, withdraw or permit itself to be removed as an
“Originator” under the applicable Securitization Purchase Agreement unless,
prior to or concurrently with such withdrawal or removal (x) all outstanding
principal and accrued interest owing to such Seller Party under the applicable
Seller Note is prepaid in full, and (y) the applicable Seller fully complies
with Section 5.3(q) of this Framework Agreement in connection with such
prepayment (including making any Margin Payments when and as required pursuant
to Paragraph 4(c) of the applicable Master Repurchase Agreement).
(j)    Mergers, Sales, Etc. Such Seller Party shall not consolidate or merge
with or into any other Person (other than another Seller Party) or sell, lease
or transfer all or substantially all of its property and assets as an entirety
to any Person (other than another Seller Party), unless in the case of any
merger or consolidation (i) such Seller Party shall be the surviving entity and
(A) no Change in Control shall result and (B) no Event of Default or Potential
Event of Default has occurred and is continuing or would result therefrom or
(ii) (A) the surviving entity shall be an entity organized or existing under the
laws of the United States, any state or commonwealth thereof, the District of
Columbia or any territory thereof, (B) the surviving entity shall execute and
deliver to Buyer an agreement, in form and substance reasonably satisfactory to
Buyer, containing an assumption by the surviving entity of the due and punctual
performance and observance of each obligation, covenant and condition of the
Buyer under this Framework Agreement, (C) no Change in Control shall result, (D)
Guarantor reaffirms in a writing, in form and substance reasonably


13



--------------------------------------------------------------------------------




satisfactory to Buyer, that its obligations under the Guaranty shall apply to
the surviving entity, (E) no Event of Default or Potential Event of Default has
occurred and is continuing or would result therefrom and (F) Buyer receives such
additional certifications, documents, instruments, agreements and opinions of
counsel as it shall reasonably request, including as to the necessity and
adequacy of any new UCC financing statements or amendments to existing UCC
financing statements.
(k)    Change in Organization, Etc. Such Seller Party shall not, without the
prior written consent of Buyer, (i) change its jurisdiction of organization or
its name, identity or corporate structure or (ii) make any other change such
that any financing statement filed or other action taken to perfect Buyer’s
interests under the Transaction Agreements, as applicable, would become
seriously misleading or would otherwise be rendered ineffective, unless (i) no
Event of Default or Potential Event of Default has occurred and is continuing or
would result immediately after giving effect thereto, (ii) no Change in Control
shall result, (iii) Guarantor reaffirms in a writing, in form and substance
reasonably satisfactory to Buyer, that its obligations under the Guaranty shall
apply to the new entity and (iv) Buyer has received such certificates,
documents, instruments, agreements and opinions of counsel as they shall
reasonably request, including as to the necessity and adequacy of any new UCC
financing statements or amendments to existing UCC financing statements. Such
Seller Party shall at all times maintain its jurisdiction of organization and
its chief executive office within a jurisdiction in the United States of America
in which Article 9 of the UCC is in effect.
(l)    Actions Impairing Quality of Title. Such Seller Party shall not take any
action that could reasonably be expected to cause the applicable Seller Note or
any rights to the proceeds thereof not to be owned by it free and clear of any
Adverse Claim (other than Permitted Adverse Claims); or take any action that
could reasonably be expected to cause Buyer not to have a valid ownership
interest or first priority perfected security interest in such Seller Note and,
to the extent such security interest can be perfected by filing a financing
statement, all cash proceeds of any of the foregoing, in each case, free and
clear of any Adverse Claim (other than a Permitted Adverse Claim); or suffer the
existence of any valid and effective financing statement or other instrument
similar in effect covering such Seller Note or any proceeds thereof on file in
any recording office except such as may be filed in favor of Buyer in accordance
with any Transaction Agreements.
(m)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such Seller
Party shall not use or permit Guarantor or its or Guarantor’s Subsidiaries or
their respective directors, officers, employees or agents to use, the proceeds
of any Transaction entered into pursuant to the Transaction Agreements (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the
purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any Indemnified Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.
(n)    Taxes. Subject to the provision by Buyer of the IRS Form W-8ECI in
accordance with Section 3.3 and any other relevant tax forms and related
documentation necessary for Seller Party Agent to determine any reduction or
exemption from withholding Taxes (including,


14



--------------------------------------------------------------------------------




without limitation, withholding Taxes under FATCA), such Seller Party will pay
all relevant Taxes (other than Excluded Taxes) with respect to payments made
under this Agreement and make all relevant returns in respect of Taxes in
relation to the Seller Note (for the avoidance of doubt, other than such returns
that Seller does not have the legal obligation to file) and such Seller Party
shall indemnify and hold Buyer harmless from and against any such Taxes (for the
avoidance of doubt, other than Excluded Taxes).
(o)    Notice of Certain Events. Such Seller Party shall provide Buyer with
prompt notice upon a Responsible Officer becoming aware of (i) any Event of
Default or Potential Event of Default or (ii) the occurrence or existence of any
event or circumstances that could reasonably be expected to have a Material
Adverse Effect.
(p)    Information Required by Governmental Authorities. Subject to applicable
Laws prohibiting or limiting such disclosure or provision of such information,
documents, records or reports, such Seller Party shall provide Buyer promptly,
from time to time upon request, such information, documents, records or reports
relating to such Seller Party or any Seller Note as Buyer (or its assigns) may
be required by a Governmental Authority to obtain; provided, that Buyer shall
use commercially reasonable efforts to maintain the confidentiality of such
information, documents, records or reports to the extent consistent with
Applicable Law, such Seller Party’s normal privacy and confidentiality
procedures.
(q)    Margin Reporting; Payments. On or before any day during any Transaction
Period for any outstanding Transaction on which any Seller Party is to receive
any prepayment on account of principal owing under the applicable Purchased Note
(other than the applicable Purchase Date for such Transaction), the Seller Party
Agent (i) shall recalculate the Outstanding Amount of such Purchased Note as of
such day (after giving effect to such prepayment); (ii) based on such
recalculation, shall notify Buyer in writing promptly (but in any event prior to
any Seller Party’s receipt of such prepayment) if such prepayment is expected to
decrease the Outstanding Amount of such Purchased Note to an extent sufficient
to result in a Margin Deficit exceeding the applicable threshold specified in
Paragraph 4(e) of Annex I to the applicable Master Repurchase Agreement; and
(iii) if such be the case, shall make the corresponding Margin Payment to Buyer
on such date concurrently with (or immediately following) any Seller Party’s
receipt of such prepayment in accordance with Paragraph 4(c) of the applicable
Master Repurchase Agreement.
(r)    Delivery of Financial Statements and other Documents. The Seller Party
Agent shall deliver (or cause to be delivered) to Buyer (i) concurrently with
the delivery to the Securitization Agent as required thereunder, copies of each
of the items described in Section 5.3(a) of the applicable Securitization
Purchase Agreement concurrently with the delivery thereof to the Securitization
Agent pursuant thereto, (ii) reasonably promptly following Buyer’s request
therefor, each of the following: (A) the Outstanding Amount of each Seller Note,
(B) the Sellers’ Net Worth and (C) such other information regarding each Seller
Note and the business and financial condition of each Receivables Entity as
Buyer shall reasonably request and (iii) promptly upon Buyer’s reasonable
request therefor, copies of any other notices, reports, documentation or
information required to be furnished to the Securitization Agent pursuant to
Section 5.3 of the applicable Securitization Purchase Agreement. Notwithstanding
the foregoing, the obligations in Section 5.3(r)


15



--------------------------------------------------------------------------------




(i) may be satisfied with respect to financial information of Guarantor and its
Subsidiaries by furnishing Guarantor’s Annual Report on Form 10-K or Quarterly
Reports on Form 10-Q filed with the SEC and, to the extent not included in the
relevant 10-K, a related Accounting Opinion.
(s)    Evading and Avoiding. Neither such Seller Party nor any of its
Subsidiaries or any director, officer, employee, agent or other Person acting on
behalf of such Seller Party or any of its Subsidiaries in any capacity in
connection with or directly benefitting from the Transaction Agreements will
engage in, or will conspire to engage in, any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.
6.    Agent.
6.1    Appointment and Authorization. Each Seller Party hereby irrevocably
designates and appoints Seller Party Agent as the agent of such Seller Party
under this Framework Agreement and each of the other Transaction Agreements, and
each Seller Party irrevocably authorizes Seller Party Agent, in such capacity,
to take such action on its behalf under the provisions of this Framework
Agreement and the other Transaction Agreements and to exercise such powers and
perform such duties as are expressly delegated to Seller Party Agent by the
terms of this Framework Agreement and the other Transaction Agreements
(including the power to execute and deliver Confirmations on behalf of each
Seller in accordance with Article IV of this Framework Agreement and the
applicable Master Repurchase Agreements), together with such other powers as are
reasonably incidental thereto to the extent permitted by Applicable Law. Each
Seller Party hereby further authorizes Seller Party Agent to consent to
amendments to this Framework Agreement. Without limiting the generality of the
foregoing, Seller Party Agent shall be responsible for maintaining and the
delivering Transaction Notices, Information Packages, Purchase Reports, and for
the receipt and distribution of Funded Purchase Price to each of the Sellers.
Seller Party Agent hereby agrees that it will promptly deliver to each Seller
copies of each Confirmation and any notices or written information received by
Seller Party Agent from Buyer in connection with any Transaction Agreement.
Notwithstanding any provision to the contrary elsewhere in this Framework
Agreement, Seller Party Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Seller Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Framework Agreement or
otherwise exist against the Seller Party Agent.
6.2    Non-Reliance on Sellers Agent and Other Sellers. Each Seller Party
expressly acknowledges that neither Seller Party Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by the Seller Party
Agent hereafter taken, including any review of the affairs of a party or any
affiliate of a party, shall be deemed to constitute any representation or
warranty by Seller Party Agent to any Seller Party. Each Seller Party represents
to Seller Party Agent that it has, independently and without reliance upon
Seller Party Agent or any other Seller Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of Buyer and its Affiliates and made its own
decision to enter into this Framework Agreement and the other


16



--------------------------------------------------------------------------------




Transaction Agreements, including any Transactions hereunder. Each Seller Party
also represents that it will, independently and without reliance upon Seller
Party Agent or any other Seller Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis, appraisals and decisions in taking or not taking action under this
Framework Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of Buyer and its Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Sellers
Parties by Seller Party Agent hereunder, Seller Party Agent shall not have any
duty or responsibility to provide any Seller Party with any other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of Buyer or any Affiliate of Buyer
which may come into the possession of the Seller Party Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
6.3    Indemnification. The Seller Parties agree to, jointly and severally,
indemnify Seller Party Agent in its capacity as such from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of any Funded Purchase Prices)
be imposed on, incurred by or asserted against Seller Party Agent in any way
relating to or arising out of this Framework Agreement, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Seller
Party Agent under or in connection with any of the foregoing; provided that no
Seller Party shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements which are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from Seller Party Agent’s
gross negligence or willful misconduct. The agreements in this Section 6.3 shall
survive the payment of all Funded Purchase Prices and Funded Repurchase Prices
and all other amounts payable hereunder.
6.4    Agent in Its Individual Capacity. Seller Party Agent and its Affiliates
may make sales to, make purchases from and generally engage in any kind of
business with any Seller Party, Buyer or Guarantor as though Seller Party Agent
were not an agent. With respect to any Transactions to which it is a party and
any sales or repurchases of its applicable Seller Note made or renewed by it,
Seller Party Agent shall have the same rights and powers under this Framework
Agreement as any Seller and may exercise the same as though it were not an
agent, and the terms “Seller” and “Sellers” shall include the Seller Party Agent
in its individual capacity.


7.    Payment to the Seller Party Agent; Certain Calculations; Originators.
7.1    Payments to the Seller Party Agent. Notwithstanding anything to the
contrary contained herein, all amounts payable in cash by Buyer to any Seller in
connection with any Transactions (including all payments of Funded Purchase
Price on any applicable Purchase Dates) shall be paid to the Seller Party Agent,
and the Seller Party Agent shall distribute such payments to the Sellers (and in
the case of payments on account of the TRS Seller Note for further payment to
the applicable Originator) in accordance with the respective amounts of Purchase
Price (or any


17



--------------------------------------------------------------------------------




other amounts) owing to each such Seller in connection with each applicable
Transaction (after giving effect to applicable netting pursuant to Paragraph 12
of each Master Repurchase Agreement). As between Buyer and the Sellers, any
payment of such amounts to the Seller Party Agent shall be treated as payments
to the respective Sellers and shall discharge Buyer’s obligations with respect
to such payments regardless of whether the Seller Party Agent distributes such
payments to the Sellers, and Buyer shall have no liability for the failure of
the Seller Party Agent to comply with the preceding sentence.
7.2    Certain Calculations. Buyer shall calculate the Funded Purchase Prices,
Funded Repurchase Prices, the Outstanding Buyer Balance, the amounts of any fees
payable under the Fee Letter and all other amounts to be calculated under the
Transaction Agreements (except as set forth below), as well as any adjustments
thereto, which calculations shall be conclusive absent manifest error. Upon the
reasonable request of the Seller Party Agent for any such calculations, Buyer
shall promptly provide such calculations to such Person. The Seller Party Agent
shall calculate and administer any redistributions of funds as between the
Sellers in connection with changes in relative Purchase Prices outstanding under
Transactions entered into by each respective Seller.
7.3    Security Interest.
(a)    Each Originator hereby grants to Buyer a first priority security interest
in all of such Originator’s right, title, benefit and interest in the Purchased
Securities sold in each Transaction entered into under any Master Repurchase
Agreement and all proceeds thereof (collectively, the “Originator Collateral”)
to secure the Sellers’ obligations under the Transaction Agreements (the
“Secured Obligations”). This Framework Agreement shall create a continuing
security interest in the Originator Collateral and shall remain in full force
and effect (notwithstanding any repurchase by any Seller of Purchased Securities
under an expiring Transaction and simultaneous purchase by Buyer of such
Purchased Securities under a subsequent Transaction) until all unpaid Repurchase
Price with respect to outstanding Transactions under the applicable Master
Repurchase Agreement have been indefeasibly paid in full (without application of
any set off or netting). Buyer shall have, with respect to all the Originator
Collateral, in addition to all other rights and remedies available to Buyer
under the Transaction Agreements, all the rights and remedies of a secured party
under the Uniform Commercial Code as in effect in any applicable jurisdiction.
(b)    Each Originator hereby authorizes Buyer to file such financing statements
(and continuation statements with respect to such financing statements when
applicable) as may be necessary to perfect the security interest granted
pursuant to the foregoing Section 7.3(a) under the Uniform Commercial Code of
the relevant jurisdiction.
(c)    The security interest granted pursuant to the foregoing Section 7.3(a) is
released by Buyer at such time when all unpaid Repurchase Price with respect to
outstanding Transactions under the Master Repurchase Agreements have been
indefeasibly paid in full (without application of any set off or netting),
without further action by any Person. Upon such payment and termination of this
Framework Agreement, Buyer hereby agrees, at the applicable Originator’s
expense, to (x) file appropriate financing statement amendments to reflect such
release and (y) execute and deliver such other documents as such Originator may
reasonably request to further evidence such release.


18



--------------------------------------------------------------------------------




7.4    Sale and Assignment. Each Originator hereby consents to the occurrence of
each Transaction with respect to the TRS Seller Note entered into by the Seller
Party Agent pursuant to the terms of the Transaction Agreements, including the
transfer by Outernet of the TRS Note to the Buyer. Concurrently with the
occurrence of each Transaction with respect to the TRS Seller Note pursuant to
the Transaction Agreements, each Originator shall be deemed to have sold and
assigned all of its rights in the TRS Seller Note to Buyer, in each case, to the
same extent as such sale and assignment by Outernet to Buyer of the TRS Seller
Note.
8.    Indemnification.
8.1    Seller Parties’ Indemnity.
(a)    General Indemnity. Without limiting any other rights which any such
Person may have hereunder or under Applicable Law, each Seller Party, jointly
and severally, hereby agrees to indemnify and hold harmless Buyer, Buyer’s
Affiliates and all of their respective successors, transferees, participants and
assigns, and all officers, members, managers, directors, shareholders, employees
and agents of any of the foregoing (each an “Indemnified Person”), from and
against any and all claims, losses and liabilities (including Attorney Costs)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
arising out of or resulting from this Framework Agreement or any other
Transaction Agreement, any of the transactions contemplated thereby, or the
ownership, maintenance or purchasing of any Purchased Note, or any actions or
inactions of any Outfront Party; excluding however (a) Indemnified Amounts to
the extent a final non-appealable judgment of a court of competent jurisdiction
holds that the Indemnified Amounts resulted solely from the gross negligence or
willful misconduct by the Indemnified Person seeking indemnification or any
material breach of the obligations of the Indemnified Person under the
Transaction Agreements and (b) Taxes (other than Taxes that represent losses,
claims, damages etc. arising from any non-Tax claim). Without limiting or being
limited by the foregoing, each Seller Party, jointly and severally, shall pay on
demand to each Indemnified Person any and all amounts necessary to indemnify the
Indemnified Person from and against any and all Indemnified Amounts relating to
or resulting from any of the following (but excluding Indemnified Amounts and
Taxes described in clauses (a) and (b) above (other than the Taxes specifically
enumerated in clause (xii) below)):
(i)    the transfer by such Seller Party of any interest in any Purchased Note
or any proceeds thereof, other than in connection with Transactions entered into
with Buyer pursuant to the Transaction Agreements;
(ii)    any representation, warranty or statement made or deemed made by such
Seller Party (or any of its officers) under or in connection with this Framework
Agreement, any of the other Transaction Agreement, any Information Package,
Purchase Report or any other information or report delivered by or on behalf of
such Seller Party pursuant hereto, which shall have been untrue, false or
incorrect when made or deemed made;
(iii)    the failure of such Seller Party, the Seller Party Agent or the
Securitization Servicer to comply with the terms of any Transaction Agreement,
any Seller


19



--------------------------------------------------------------------------------




Note, any Securitization Documents or any Applicable Law, or the nonconformity
of any Seller Note with any such Applicable Law;
(iv)    the lack of an enforceable ownership interest or a first priority
perfected security interest in any Purchased Note transferred by such Seller
Party, or purported to be transferred by such Seller Party, to Buyer pursuant to
the Transaction Agreements against all Persons (including any bankruptcy trustee
or similar Person);
(v)    any attempt by any Person to void the transfers by such Seller Party
contemplated hereby under statutory provisions or common law or equitable
action;
(vi)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Purchased Note transferred by such Seller
Party, or purported to be transferred by such Seller Party, to Buyer pursuant to
the Transaction Agreements, whether as of the applicable Purchase Date or at any
subsequent time;
(vii)    any dispute, claim, offset, defense (other than discharge in
bankruptcy), or other similar claim or defense of any Receivables Entity to the
payment when due of any Purchased Note transferred, or purported to be
transferred, by such Seller Party to Buyer pursuant to the Transaction
Agreements (including a defense based on such Purchased Note not being a legal,
valid and binding obligation of the applicable Receivables Entity enforceable
against it in accordance with its terms);
(viii)    any failure of such Seller Party or the Securitization Servicer to
perform any of its duties or obligations arising under or in connection with any
Purchased Note in accordance with the provisions thereof or of any of the other
Securitization Facility Documents;
(ix)    any suit or claim related to any Purchased Note transferred by such
Seller Party, or purported to be transferred by such Seller Party, to Buyer
pursuant to the Transaction Agreements;
(x)    any investigation, litigation or proceeding (actual or threatened)
related to this Framework Agreement or any other Transaction Agreement or the
use of proceeds of any purchase hereunder or in respect of any Purchased Note;
(xi)    any failure of such Seller Party or Seller Party Agent to comply with
its covenants, obligations and agreements contained in this Framework Agreement
or any other Transaction Agreement;
(xii)    any Taxes (other than Excluded Taxes) imposed upon any Indemnified
Person or upon or with respect to any Purchased Note transferred by such Seller
Party, or purported to be transferred by such Seller, to Buyer pursuant to the
Transaction


20



--------------------------------------------------------------------------------




Agreements arising by reason of the purchase or ownership of such Purchased Note
(or of any interest therein);
(xiii)    any inability of such Seller Party to transfer any Purchased Note as
contemplated under the Transaction Agreements; or
(xiv)    the violation or breach by such Seller Party or Seller Party Agent of
any confidentiality provision, or of any similar covenant of non-disclosure,
with respect to any Purchased Note.
(b)    After-Tax Basis. Indemnification in respect of Taxes described in clause
(xii) above shall be in an amount necessary to make any Indemnified Person whole
after taking into account any tax consequences to the Indemnified Person of the
payment of the indemnity provided hereunder, including the effect of such
payment on the amount of Tax measured by net income or profits which is or was
payable by the Indemnified Person.
8.2    Contribution. If for any reason the indemnification provided above in
this Article 8 is unavailable to an Indemnified Person or is insufficient to
hold an Indemnified Person harmless, then each Seller Party shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Person on the one hand
and such Seller Party on the other hand but also the relative fault of such
Indemnified Person as well as any other relevant equitable considerations.
9.    Miscellaneous.
Except as otherwise expressly set forth in a Transaction Agreement, the
following will apply to all Transaction Agreements:
9.1    Further Assurances. Each Seller Party agrees that from time to time it
will promptly execute and deliver such other documents and instruments, all
instruments and documents, and take all further action that Buyer may reasonably
request, to carry out the purpose and intent of the Transaction Agreements,
including in order to perfect, protect or more fully evidence Buyer’s interest
in the Purchased Notes and any proceeds thereof.
9.2    Expenses. In addition to its obligations under Article 8 hereof, each
Seller Party, jointly and severally, agrees to pay on demand:
(a)    all reasonable and documented out-of-pocket costs and expenses incurred
by Buyer in connection with:
(i)    the negotiation, preparation, execution and delivery of any amendment of
or consent or waiver under any of the Transaction Agreements (whether or not
consummated), or the enforcement of, or any actual or claimed breach of, this
Framework Agreement or any of the other Transaction Agreements, including
reasonable Attorney Costs and reasonable accountants’, auditors’, and
consultants’ fees and expenses to any of such Persons and the fees and


21



--------------------------------------------------------------------------------




charges of any nationally recognized statistical rating organization or any
independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing or in advising Buyer as to its rights and
remedies under any of the Transaction Agreements in connection with any of the
foregoing; and
(ii)    the administration of this Framework Agreement and the other Transaction
Agreements and the transactions contemplated thereby, including reasonable
Attorney Costs and reasonable accountants’, and consultants’ fees and expenses
incurred in connection with the administration and maintenance of this Framework
Agreement and the other Transaction Agreements and the transactions contemplated
thereby; and
(b)    all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Framework Agreement or the other Transaction Agreements, and agrees to indemnify
each Indemnified Person and their respective Affiliates for such Taxes and fees.
9.3    Entire Agreement. This Framework Agreement, together with the other
Transaction Agreements, constitutes the entire agreement between the Parties and
supersedes all prior oral and written negotiations, communications, discussions,
and correspondence pertaining to the subject matter of the Transaction
Agreements.
9.4    Order of Precedence. If there is a conflict between this Framework
Agreement and any other Transaction Agreement, this Framework Agreement will
control unless the conflicting provision of the other Transaction Agreement
specifically references the provision of this Framework Agreement to be
superseded.
9.5    Amendments and Waivers. No amendment, supplement, modification or waiver
of any provision of this Framework Agreement or any other Transaction Agreement,
and no consent to any departure by the Seller Party Agent or any Seller Party
therefrom, shall be effective unless in writing signed by Buyer, Seller Party
Agent and each Seller Party, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
9.6    Binding Effect. The Transaction Agreements will be binding upon and inure
to the benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns.
9.7    Assignment. Except as provided in this Framework Agreement or any other
Transaction Agreement, neither this Framework Agreement nor any other
Transaction Agreement, respectively, may be assigned or otherwise transferred,
nor may any right or obligation hereunder or under another Transaction Agreement
be assigned or transferred by any Party without the consent of the other
Parties; provided, that, subject to the terms of the No-Petition Letter, Buyer
may transfer or assign any or all of the Transaction Agreements and its rights
and obligations thereunder at any time during which an Event of Default has
occurred and is continuing. Any permitted assignee shall assume all obligations
of its assignor under this Framework Agreement and any other applicable
Transaction Agreements. Any attempted assignment not in accordance with this
Section 9.7 shall be void.


22



--------------------------------------------------------------------------------




9.8    Notices. All notices, requests, demands, and other communications
required or permitted to be given under any of the Transaction Agreements to any
Party must be in writing delivered to the applicable Party at the following
address:
If to Buyer:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn:    Cecile Lopez Mora
Tel:    (212) 782-6434
E-Mail:    clopezmora@us.mufg.jp
With copy to:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn:    Thomas Giuntini
Tel:    (646) 767-1368
E-Mail:    tgiuntini@us.mufg.jp
If to Outernet or any other Seller Party:
Outfront Media LLC
c/o OUTFRONT Media Inc.
405 Lexington Avenue, 17th Floor
New York, NY 10174
Attn: General Counsel; Chief Financial Officer
Tel: (212) 297-6400
Fax: (212) 297-6552
Email: richard.sauer@outfrontmedia.com; matthew.siegel@outfrontmedia.com


            
With a copy to Purchaser and Administrative Agent at their respective addresses
set forth in the Receivables Purchase Agreement




or to such other address as such Party may designate by written notice to each
other Party. Each notice, request, demand, or other communication will be deemed
given and effective, as follows: (i) if sent by hand delivery, upon delivery;
(ii) if sent by first-class U.S. Mail, postage prepaid, upon the earlier to
occur of receipt or three (3) days after deposit in the U.S. Mail; (iii) if sent
by a recognized prepaid overnight courier service, one (1) Business Day after
the date it is given to such service; (iv) if sent by facsimile, upon receipt of
confirmation of successful transmission by the facsimile machine; and (v) if
sent by e-mail, upon acknowledgement of receipt by the recipient.


23



--------------------------------------------------------------------------------




9.9    GOVERNING LAW. THIS FRAMEWORK AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
9.10    Jurisdiction. Each Party hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Framework Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York located in the Borough of Manhattan in the City
of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 9.8 or at such other address which
has been designated in accordance therewith; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Applicable Law or shall limit the right
to sue in any other jurisdiction.
9.11    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
ANY OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF ANY TRANSACTION
AGREEMENTS. THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT, OR MODIFICATION TO ANY OF THE TRANSACTION AGREEMENTS.


24



--------------------------------------------------------------------------------




9.12    Severability. If any provision of a Transaction Agreement is held by a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision will be enforced to the fullest extent permitted by applicable Law,
and the remainder of the applicable Transaction Agreement will remain in full
force and effect. If the time period or scope of any provision is declared by a
court of competent jurisdiction to exceed the maximum time period or scope that
that court deems enforceable, then that court will reduce the time period or
scope to the maximum time period or scope permitted by Applicable Law.
9.13    Survival. The provisions of Article 6, Article 7, Article 8 and this
Article 9 shall survive any termination or expiration of this Framework
Agreement and any of the other Transaction Agreements.
9.14    Counterparts. The Transaction Agreements and any document related to the
Transaction Agreements may be executed by the Parties on any number of separate
counterparts, by facsimile or email, and all of those counterparts taken
together will be deemed to constitute one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signatures are physically attached to the same
document. A facsimile or portable document format (“.pdf”) signature page will
constitute an original for the purposes of this Section 9.14.
9.15    USA Patriot Act. Buyer hereby notifies Seller Party Agent and each
Seller Party that pursuant to the requirements of the USA PATRIOT Act, Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), Buyer
may be required to obtain, verify and record information that identifies Seller
Party Agent, Guarantor and each Seller Party, which information includes the
name, address, tax identification number and other information regarding the
Seller Party Agent, Guarantor and each Seller Party that will allow Buyer to
identify such Persons in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act. Each of Seller Party
Agent and each Seller Party agrees to provide Buyer, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.
9.16    Right of Setoff. The Buyer is hereby authorized (in addition to any
other rights it may have), at any time during the continuance of an Event of
Default, to setoff, appropriate and apply (without presentment, demand, protest
or other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Buyer (including by any branches or agencies
of the Buyer) to, or for the account of any Seller Party against amounts owing
by any Seller Party hereunder (even if contingent or unmatured); provided that
Buyer shall notify the Seller promptly following such setoff.
9.17    Tax Treatment. Buyer acknowledges that each Seller Party will treat the
Transactions effected by the Transaction Agreements for U.S. federal and state
tax purposes as loans by Buyer secured by the applicable Collateral. Buyer
agrees to prepare its U.S. federal and state tax returns, if required, in a
manner consistent with the foregoing unless otherwise required by a change in
law occurring after the Effective Date, a closing agreement with an applicable
tax authority or a judgment of a court of competent jurisdiction.


25



--------------------------------------------------------------------------------




9.18    Register. Buyer, acting solely for this purpose as a non-fiduciary agent
of Seller, shall maintain a copy of each assignment or participation of its
rights hereunder and a register for the recordation of the names and addresses
of the Persons that become privy to those rights hereto and, with respect to
each such Person, the aggregate assigned Purchase Price and applicable Price
Differential (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Parties shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer for all
purposes of this Agreement.  The Register shall be available for inspection by
the Parties at any reasonable time and from time to time upon reasonable prior
notice.
9.19    Joint and Several Obligations. The obligations of the Seller Parties and
Seller Party Agent hereunder and under the other applicable Transaction
Agreements are joint and several. To the maximum extent permitted by Applicable
Law, and notwithstanding anything in the Transaction Agreements to the contrary,
Seller Party Agent and each Seller Party hereby agrees to subordinate, until
such time as all obligations and liabilities of each such Person (other than
unasserted contingent indemnification obligations) to Buyer or any Indemnified
Person under any of the Transaction Agreements shall have been paid and
performed in full, any claim, right or remedy that it now has or hereafter
acquires against any Seller Party or Seller Party Agent (as applicable) that
arises hereunder including, without limitation, any claim, remedy or right of
subrogation, reimbursement, exoneration, contribution, indemnification, or
participation in any claim, right or remedy of Buyer against Seller Party Agent
or any Seller Party or any of their respective property which Buyer now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise. In addition, until
such time referred to in the preceding sentence, Seller Party Agent and each
Seller Party hereby waives any right to proceed against any other such Person,
now or hereafter, for contribution, indemnity, reimbursement, and any other
suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which any such Person may now have or hereafter have as against the other
such Person with respect to the transactions contemplated by this Framework
Agreement or the other Transaction Agreements.
9.20    Restatement; No Novation. Effective as of the Effective Date, the
Existing Framework Agreement is amended and restated as set forth in this
Framework Agreement. It is the intent of the parties hereto that this Framework
Agreement (i) shall re-evidence the obligations of the Parties under the
Existing Framework Agreement, (ii) is entered into in substitution for, and not
in payment of, the obligations under the Existing Framework Agreement and (iii)
does not constitute a novation of any of the obligations which were evidenced by
the Existing Framework Agreement or any of the other Transaction Agreement.
[SIGNATURE PAGES FOLLOW]






26



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.
Buyer:


MUFG BANK, LTD.




By: /s/ Thomas Giuntini
Name: Thomas Giuntini
Title: Managing Director
    
    
    
    


[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


[Signature Page to A&R Master Framework Agreement]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.
Seller and Seller Party Agent:


OUTFRONT MEDIA LLC




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer






Seller:


OUTFRONT MEDIA OUTERNET INC.




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer
    


[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]




[Signature Page to A&R Master Framework Agreement]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Framework Agreement as of the
date first written above.
Originators:


OUTFRONT MEDIA GROUP LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA OUTERNET INC.,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA SPORTS INC.,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA VW COMMUNICATIONS LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer


[Signature Page to A&R Master Framework Agreement]



--------------------------------------------------------------------------------







OUTFRONT MEDIA BUS ADVERTISING LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA SAN FRANCISCO LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




OUTFRONT MEDIA BOSTON LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer




ROCKBRIDGE SPORTS, MEDIA AND ENTERTAINMENT, LLC,
as an Originator




By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer
    










[Signature Page to A&R Master Framework Agreement]



--------------------------------------------------------------------------------






SCHEDULE 1
DEFINITIONS
As used in the Transaction Agreements, the following terms have the following
meanings unless otherwise defined in any Transaction Agreement:
“Action” means any suit in equity, action at law or other judicial or
administrative proceeding conducted or presided over by any Governmental
Authority.
“Adverse Claim” means any claim of ownership or any Lien; it being understood
that any such claim or Lien in favor of, or assigned to, Buyer under the
Transaction Agreements shall not constitute an Adverse Claim.
“Affiliate” means, with respect to a specified Person, any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person). For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Outfront Party or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption
including, but not limited to, the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the UK Bribery Act 2010, and any other applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, rule, regulation, ordinance, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound. For the avoidance of doubt, FATCA
shall constitute an “Applicable Law” for all purposes of this Framework
Agreement.


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





“Attorney Costs” means and includes all reasonable and documented fees, costs,
expenses and disbursements of any law firm or other external counsel.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City, New York.
“Buyer” has the meaning set forth in the Preamble.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Change in Control” has the meaning set forth in the Receivables Purchase
Agreement.
“Closing” has the meaning set forth in Section 3.1.
“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.
“Collateral” means the QRS Collateral, the TRS Collateral and the Originator
Collateral.
“Confirmation” has the meaning set forth in the applicable Master Repurchase
Agreement.
“Credit Agreement” means that certain Credit Agreement, dated as of January 31,
2014, as amended by Amendment No. 1, dated as of July 21, 2014 and Amendment No.
2, dated as of March 16, 2017, among Outfront Media Capital LLC and Outfront
Media Capital Corporation, as borrowers, Outfront Media Inc., the other
guarantors party thereto from time to time, Morgan Stanley Senior Funding, Inc.
(as successor to Citibank, N.A.), as administrative agent, collateral agent and
swing line lender, and the other lenders party thereto from time to time.
“Credit Facility Documents” has the meaning ascribed to the term “Loan
Documents” in the Credit Agreement.
“Current Transactions” means, as of any time of determination, each of the
Transactions, if any, outstanding under the Master Repurchase Agreements at such
time of determination.
“Effective Date” has the meaning set forth in the Preamble.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
examinership, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, examiner, assignee, sequestrator (or
other


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





similar official) for such Person or all or substantially all of its assets, or
any similar action with respect to such Person under any Applicable Law relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts; or (ii) an order for relief in respect of such Person shall
be entered in an involuntary case under federal bankruptcy laws or other similar
Applicable Laws now or hereafter in effect; or
(b)    such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or (ii) shall
consent to the appointment of or taking possession by a receiver, liquidator,
examiner, assignee, trustee, custodian, sequestrator (or other similar official)
for, such Person or for any substantial part of its property, or (iii) shall
make any general assignment for the benefit of creditors, or shall fail to, or
admit in writing its inability to, pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors (or any board or
Person holding similar rights to control the activities of such Person) shall
vote to implement any of the foregoing.
“Event of Default” means any of the following:
(a)    any Seller Party or Guarantor shall have failed to pay any Repurchase
Price (other than the portion thereof attributable to Price Differential) or
Margin Payment in respect of any Transaction when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of one
(1) or more Business Days;
(b)    any Seller Party or Guarantor shall have failed to pay any portion of
Repurchase Price attributable to Price Differential, any fee required to be paid
under the Fee Letter or any other amounts owing under any Transaction Agreement
(other than amounts specified in clause (a) of this definition), in each case,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three (3) or more Business Days;
(c)    any Seller Party shall fail to observe or perform any covenant or
agreement set forth in Section 5.3(h), Section 5.3(i), Section 5.3(l), Section
5.3(o) or Section 5.3(q) (excluding clause (iii) thereof) of this Framework
Agreement;
(d)    Seller Party Agent, Guarantor or any Seller Party shall fail to observe
or perform any covenant, condition or agreement contained in this Framework
Agreement or any other Transaction Agreement (excluding any covenants,
conditions or agreements specified in clauses (a), (b) or (c) of this
definition) and such failure shall continue unremedied for a period of 30 days
after a Responsible Officer of Seller Party Agent, Guarantor or any Seller Party
becomes aware of such failure;
(e)    any representation or warranty made or deemed made by or on behalf of any
Seller Party or Guarantor in or in connection with this Framework Agreement or
any other Transaction Agreement shall prove to have been incorrect in any
material respect when made or deemed made;
(f)    Buyer shall cease to have a perfected security interest in any Collateral
granted by (i) any Seller pursuant to the applicable Master Repurchase Agreement
or (ii) any Originator pursuant


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





to this Framework Agreement, in each case, except to the extent released in
accordance with, or in connection with a disposition permitted under, the
Transaction Agreements;
(g)    an Event of Bankruptcy shall occur with respect to Guarantor, Seller
Party Agent or any Seller Party;
(h)    the Guaranty shall cease to be in full force and effect, or its validity
or enforceability shall be disputed by any Outfront Party; or
(i)    an “event of default” or similar event (including a Purchase and Sale
Termination Event) shall occur and be continuing under the Securitization
Purchase Agreement, the Receivables Purchase Agreement or the Credit Agreement.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Indemnified Person or required to be withheld or deducted from a payment to
an Indemnified Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Indemnified Person being organized under the laws
of, or having its principal office in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Indemnified Person pursuant to a law in effect on the Effective Date, (c)
Taxes attributable to such Indemnified Person’s failure to provide relevant IRS
forms and related documentation, and (d) any Taxes imposed pursuant to FATCA.
“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.
“Existing Framework Agreement” has the meaning set forth in the Recitals.
“Facility Expiration Date” means the Scheduled Facility Expiration Date in
effect from time to time; provided, that (i) the Facility Expiration Date shall
be deemed to have occurred on the first date (if any) upon which (x) the
Termination Date occurs under the Receivables Purchase Agreement or (y) an Event
of Bankruptcy occurs with respect to Guarantor, the Seller Party Agent or any
Seller Party; and (ii) on any Business Day (x) during which an Event of Default
has occurred and is continuing or (y) on or after which any Person (other than
an Affiliate of MUFG) has replaced MUFG as Securitization Agent under the
Receivables Purchase Agreement, Buyer may deliver a written notice to the Seller
Party Agent or any Seller terminating the Facility Term, in which case the
Facility Expiration Date shall be deemed to occur on the date of such delivery.
“Facility Term” means the period beginning on the Effective Date and ending on
the Facility Expiration Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Framework Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





agreements entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation, rules or official practices
implemented to give effect to any such intergovernmental agreements.
“Fee Letter” means that certain Fee Letter Agreement dated as of the Effective
Date, by and between Buyer and the Sellers.
“Final Maturity Date” has the meaning set forth in the applicable Seller Note.
“Framework Agreement” has the meaning set forth in the Preamble.
“Funded Purchase Price” means, with respect to any Transactions entered into (or
proposed to be entered into) under the applicable Master Repurchase Agreement on
any Purchase Date, the excess, if any, of (a) the sum of the Purchase Prices for
such Transactions over (b) the sum of the Repurchase Prices under any
Transactions previously entered into under such Master Repurchase Agreement
whose Repurchase Dates coincide with such Purchase Date, excluding any portion
of such Repurchase Prices which are not permitted to be netted against Purchase
Prices for subsequent Transactions entered into on such Purchase Date in
accordance with Paragraph 12 Annex I to the applicable Master Repurchase
Agreements.
“Funded Repurchase Price” means, with respect to any Transactions under the
applicable Master Repurchase Agreements expiring on any Repurchase Date, the
excess of (a) the sum of the Repurchase Prices for each such Transaction over
(b) the sum of the amounts of any Purchase Prices under any subsequent
Transactions entered into under such Master Repurchase Agreements whose Purchase
Date coincides with such Repurchase Date which are netted against such
Repurchase Prices in accordance with Paragraph 12 of such Master Repurchase
Agreement (any such netting being subject to Paragraph 12 of Annex I to such
Master Repurchase Agreement).
“Funding Conditions” has the meaning set forth in Section 4.3(a).
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time and consistently applied.
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, court, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
or any court, tribunal, grand jury or arbitrator, or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means Outfront Media Inc., a Maryland corporation.
“Guaranty” means that certain Guaranty, dated as of the Effective Date, executed
by Guarantor in favor of Buyer.


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





“Indemnified Amounts” has the meaning set forth in Section 8.1.
“Indemnified Person” has the meaning set forth in Section 8.1.
“Information Package” has the meaning set forth in the Receivables Purchase
Agreement.
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement,
preferential arrangement or similar agreement or arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).
“Margin Deficit” has the meaning set forth in the applicable Master Repurchase
Agreement.
“Margin Payment” means any cash transferred by or on behalf of a Seller to Buyer
as required pursuant to Paragraph 4(a) of the applicable Master Repurchase
Agreement.
“Master Repurchase Agreements” means the QRS Master Repurchase Agreement and the
TRS Master Repurchase Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
(a)    (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Framework Agreement or any other Transaction
Agreement or (ii) if a particular Person is not specified, the ability of any
Outfront Party to perform its obligations under this Framework Agreement or any
other Transaction Agreement;
(b)    (i) the validity or enforceability against any Outfront Party of any
Transaction Agreement or (ii) the value, validity, enforceability or
collectability of any Purchased Note subject to a Transaction thereunder;
(c)    the status, existence, perfection, priority, enforceability or other
rights and remedies of Buyer under the Transaction Agreements or associated with
any Collateral; or
(d)    (i) if a particular Person is specified, the business, assets, operations
or financial condition of such Person and its Subsidiaries taken as a whole or
(ii) if a particular Person is not specified, the business, assets, operations
or financial condition of the Outfront Parties and their Subsidiaries taken as a
whole.
“Maximum Buyer Balance” means $90,000,000.
“Monthly Date” means each of (i) the Effective Date and (ii) the 17th day of
each calendar month occurring during the Facility Term (or if such day is not a
Business Day, the next occurring Business Day).


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





“MUFG” has the meaning set forth in the Preamble.
“No-Petition Letter” means that certain Letter Agreement, dated as of the
Effective Date, between Buyer and the Securitization Agent.
“OFAC” has the meaning set forth in the definition of Sanctioned Person.
“Organizational Documents” means a Party’s articles or certificate of
incorporation and its by-laws or similar governing instruments required by the
laws of its jurisdiction of formation or organization.
“Originator” has the meaning set forth in the Securitization Purchase Agreement.
“Originator Collateral” has the meaning set forth in the applicable Master
Repurchase Agreement.
“Other Connection Taxes” means, with respect to any Indemnified Person, Taxes
imposed as a result of a present or former connection between such Indemnified
Person and the jurisdiction imposing such Tax (other than connections arising
from such Indemnified Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Agreement, or sold or assigned an interest in any
Purchased Note or any Transaction Agreement).
“Outernet” has the meaning set forth in the Preamble.
“Outfront Facility Administration Officer” means any officer of any Outfront
Party that is responsible for the administration of the obligations of any
Outfront Party under this Framework Agreement or any other Transaction
Agreement, including J.D. Karabas and any other officer of any Outfront Party
that assumes any of his administration obligations with respect to the
Transaction Agreements.
“Outfront Media” has the meaning set forth in the Preamble.
“Outfront Party” means each Seller, each Originator, each Receivables Entity and
Guarantor.
“Outfront Receivables QRS” has the meaning set forth in the Recitals.
“Outfront Receivables TRS” has the meaning set forth in the Recitals.
“Outstanding Amount” means, with respect to each Seller Note at any given time,
the outstanding principal balance of such Seller Note as of such time.
“Outstanding Buyer Balance” means, as of any time of determination, the excess,
if any, of (x) the aggregate amount of Funded Purchase Price funded by Buyer and
applied to Purchase Price under any Master Repurchase Agreement over (y) the
aggregate Funded Repurchase Price


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





(or Margin Payments) paid by or on behalf of the Sellers (excluding any such
amounts of Funded Repurchase Price attributable to payments of Price
Differential) to Buyer, in each case, in connection with the Current
Transactions and all prior Transactions as of such time of determination.
“Party” and “Parties” have the meaning set forth in the Preamble.
“PATRIOT Act” has the meaning set forth in Section 9.15.
“Permitted Adverse Claim” means any Adverse Claim (i) created pursuant to the
Transaction Agreements, (ii) that constitutes an inchoate lien in respect of
Taxes that are either (x) not yet due and payable or (y) being contested in good
faith and as to which adequate reserves have been provided in accordance with
GAAP, but only so long as no enforcement action, execution, levy or foreclosure
proceeding shall have been commenced or threatened and the use and value of the
property to which the liens attach are not impaired during the pendency of such
proceedings or (iii) as to which no enforcement action, execution, levy or
foreclosure proceeding shall have been commenced or threatened and that secure
the payment of taxes, assessments or governmental charges or levies, if and only
to the extent the same are either (x) not yet due and payable or (y) being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP.
“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.
“Potential Event of Default” means the occurrence of any event that, with the
giving of notice or lapse of time, would become an Event of Default.
“Price Differential” has the meaning set forth in each applicable Master
Repurchase Agreement.
“Pricing Rate” has the meaning set forth in each applicable Master Repurchase
Agreement.
“Purchase and Sale Termination Event” has the meaning set forth in the
applicable Securitization Purchase Agreement.
“Purchase Date” has the meaning set forth in each applicable Master Repurchase
Agreement.
“Purchase Price” has the meaning set forth in each applicable Master Repurchase
Agreement.
“Purchase Report” has the meaning set forth in the Securitization Purchase
Agreement.
“Purchased Note” means, as of any time with respect to any Transaction, the
applicable Seller Note transferred, or purported to be transferred, to Buyer
pursuant to such Transaction.
“QRS Collateral” has the meaning set forth in the QRS Master Repurchase
Agreement.


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





“QRS Master Repurchase Agreement” means that certain Master Repurchase Agreement
dated as of September 6, 2018, between Outfront Media and Buyer, including Annex
I thereto (and as amended thereby).
“QRS Securitization Purchase Agreement” means the Amended and Restated Purchase
and Sale Agreement, dated as of the Effective Date, by and among the Outfront
Media as originator and as initial servicer, and Outfront Receivables QRS, as
buyer, as such agreement may be amended, supplemented or otherwise modified from
time to time.
“QRS Seller Note” means that certain Subordinated Note dated as of September 6,
2018, issued by Outfront Receivables QRS to Outfront Media pursuant to the QRS
Securitization Purchase Agreement.
“Receivables Entity” means Outfront Receivables QRS and Outfront Receivables
TRS.
“Receivables Purchase Agreement” means the Amended and Restated Receivables
Purchase Agreement, dated as of the Effective Date, by and among Outfront
Receivables QRS, as a seller, Outfront Receivables TRS, as a seller, Outfront
Media LLC, as initial servicer, Gotham Funding Corporation, as a conduit
purchaser, and MUFG Bank, Ltd., as a committed purchaser, as group agent for the
MUFG Group, and as administrative agent, as such agreement may be amended,
supplemented or otherwise modified from time to time.
“Repurchase Date” has the meaning set forth in the Master Repurchase Agreement.
“Repurchase Price” has the meaning set forth in the Master Repurchase Agreement.
“Responsible Officer” means the chief executive officer, president, general
counsel, any vice president, the chief financial officer, the controller, the
treasurer or the assistant treasurer or other similar officer of the applicable
Outfront Party or any Outfront Facility Administration Officer.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Effective Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a Person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce, (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of Applicable
Law.
“Scheduled Facility Expiration Date” means June 30, 2020.
“Securitization Facility Default” means, except to the extent arising solely as
the result of an Event of Default or similar event occurring under the
Transaction Agreements, any “Event of Default” or “Unmatured Event of Default”,
in each case, as defined in the Receivables Purchase Agreement, without regard
to any waiver granted with respect thereto under the terms of the Receivables
Purchase Agreement.
“Securitization Facility Documents” has the meaning ascribed to the term
“Transaction Documents” in the Receivables Purchase Agreement.
“Securitization Guaranty” has the meaning ascribed to the term “Performance
Guaranty” in the Receivables Purchase Agreement.
“Securitization Purchase Agreement” means the QRS Securitization Purchase
Agreement and the TRS Securitization Purchase Agreement.
“Seller” has the meaning set forth in the Preamble.
“Seller Note” means the QRS Seller Note and the TRS Seller Note.
“Seller Party” has the meaning set forth in the Preamble.
“Seller Party Agent” has the meaning set forth in the Preamble.
“Sellers’ Net Worth” has the meaning set forth in the Receivables Purchase
Agreement.
“Settlement Period” has the meaning set forth in the Receivable Purchase
Agreement.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.


Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





“Subordinated Note” has the meaning set forth in the applicable Securitization
Purchase Agreement.
“Subsidiary” means, with respect to any Person: (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (A) more than 50% of the voting
interests or general partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise and (B) such
Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.
“Tax” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority and all interest, penalties,
additions to tax and any similar liabilities with respect thereto.
“Termination Date” has the meaning set forth in the Receivables Purchase
Agreement.
“Transaction” has the meaning set forth in each applicable Master Repurchase
Agreement.
“Transaction Agreements” means, collectively, (i) this Framework Agreement, (ii)
each of the other agreements referred to in Section 2.1 hereof, (iii) the
Guaranty and (iv) each Confirmation entered into under a Master Repurchase
Agreement during the Facility Term.
“Transaction Notice” has the meaning set forth in Section 4.1(a).
“Transaction Period” has the meaning set forth in the applicable Master
Repurchase Agreement.
“TRS Collateral” has the meaning set forth in the TRS Master Repurchase
Agreement.
“TRS Master Repurchase Agreement” means that certain Master Repurchase Agreement
dated as of the Effective Date, between Outernet and Buyer, including Annex I
thereto (and as amended thereby).
“TRS Originators” means Outernet and each other Originator.
“TRS Securitization Purchase Agreement” means the Purchase and Sale Agreement,
dated as of the Effective Date, by and among the TRS Originators as originators,
the Outfront Media as initial servicer, and Outfront Receivables TRS, as buyer,
as such agreement may be amended, supplemented or otherwise modified from time
to time.
“TRS Seller Note” means that certain Subordinated Note dated as of the Effective
Date, issued by Outfront Receivables TRS to Outernet (for the benefit of the TRS
Originators) pursuant to the TRS Securitization Purchase Agreement.






Schedule 1 to A&R Master Framework Agreement



--------------------------------------------------------------------------------






SCHEDULE 2
BANK ACCOUNTS
Buyer:
Bank Name:    MUFG BANK, LTD.
City, State:    New York, NY
SWIFT Code:    BOTKUS33
ABA/Routing #:    026009632
Beneficiary Account Name:    MUFG BANK, LTD.
Beneficiary Account Number:    97770191
Ref:    Outfront


Sellers:
Bank Name:    JPMORGAN CHASE BANK NA
City, State:    New York, NY
SWIFT Code:    CHASUS33
ABA/Routing #:    021-000-021
Beneficiary Account Name:    OUTFRONT MEDIA RECEIVABLES LLC
Beneficiary Account Number:    323-662021
Ref:    






Schedule 2 to A&R Master Framework Agreement



--------------------------------------------------------------------------------






SCHEDULE 3
UCC DETAILS SCHEDULE
(1)
Outfront Media LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
OS Baseline Inc., an Arizona corporation, Decade Communications Group, Inc., a
Colorado corporation and Bench Advertising Company of Colorado, Inc., a Colorado
corporation merged into Outdoor Systems, Inc., a Delaware corporation
June 24, 1998
Burma Acquisition Corp., a Delaware corporation merged into Outdoor Systems,
Inc., a Delaware corporation
December 7, 1999
Outdoor Systems Inc. changed its name to Infinity Outdoor, Inc.
February 23, 2000
Infinity Outdoor, Inc. changed its name to Viacom Outdoor Inc.
August 28, 2001
Premere Media, Inc., an Illinois corporation merged into Vicom Outdoor Inc., a
Delaware corporation
December 28, 2005
Viacom Outdoor Inc. changed its name to CBS Outdoor Inc.
December 29, 2005
National Advertising Company, a Delaware corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 22, 2006
OS Bus, Inc., a Georgia corporation merged into CBS Outdoor Inc., a Delaware
corporation
December 28, 2007
San Francisco Walls, Inc., a California corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 28, 2007



Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





Outdoor Systems (New York), Inc., a New York corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 28, 2007
OS Florida, Inc., a Florida corporation merged into CBS Outdoor Inc., a Delaware
corporation
December 28, 2007
Infinity Outdoor of Florida Holding Co., a Delaware corporation merged into CBS
Outdoor Inc., a Delaware corporation
December 28, 2007
Infinity Outdoor of Florida Inc., a Florida corporation merged into CBS Outdoor
Inc., a Delaware corporation
December 28, 2007
CBS Outdoor Inc. converted to a limited liability company, CBS Outdoor LLC
June 20, 2013
CBS Outdoor LLC changed its name to Outfront Media LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


46-4042148                    


(e)    Jurisdiction of Organization


Delaware


(f)    True Legal Name


Outfront Media LLC


(g)    Organizational Identification Number


2337422




(2)
Outfront Media Group LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name


Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





    
Name
Date
Winston Networks Inc. changed its name to Viacom Outdoor Group Inc.
September 7, 2001
Viacom Outdoor Group Inc. changed its name to CBS Outdoor Group Inc.
January 2, 2006
Transportation Displays Inc., a Delaware corporation, merged into CBS Outdoor
Group Inc., a Delaware corporation
December 31, 2007
CBS Outdoor Group Inc., a Delaware corporation, changed to CBS Outdoor Group
LLC, a Delaware limited liability company
December 23, 2013
CBS Outdoor Group LLC changed its name to Outfront Media Group LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


13-2660769                    


(e)    Jurisdiction of Organization


Delaware


(f)    True Legal Name


Outfront Media Group LLC


(g)    Organizational Identification Number


681120


(3)
Outfront Media Outernet Inc.:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    


Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





Name
Date
SS Merger Corporation, a Delaware Corporation, merged into SignStorey, Inc., a
Delaware corporation
October 5, 2007
SignStorey, Inc. changed its name to CBS Outernet Inc.
October 9, 2007
CBS Outernet Inc. changed its name to Outfront Media Outernet Inc.
November 20, 2014



(d)    Federal Taxpayer ID Number


04-3531204                    


(e)    Jurisdiction of Organization


Delaware


(f)    True Legal Name


Outfront Media Outernet Inc.


(g)    Organizational Identification Number


3285861


(4)
Outfront Media Sports Inc.:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    


Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





Name
Date
Pro-Serve Marketing, Inc. changed its name to Premier Sports Marketing, Inc.
April 1, 1991
Premier Sports Marketing, LLC, an Arizona limited liability company, and Phoenix
Product Group, LLC, an Arizona limited liability company, merged with and into
Premier Sports Marketing, Inc., a Delaware corporation, and Premier Sports
Marketing, Inc. changed its name to OSI Sports Marketing, Inc.
July 14, 1999
OSI Sports Marketing, Inc. changed its name to Viacom Outdoor Sports Marketing
Inc.
August 28, 2001
Viacom Outdoor Sports Marketing Inc. changed its name to CBS Collegiate Sports
Properties Inc.
April 19, 2006
CBS Collegiate Sports Properties Inc. changed its name to Outfront Media Sports
Inc.
November 20, 2014



(d)    Federal Taxpayer ID Number


77-0141025                    


(e)    Jurisdiction of Organization


Delaware


(f)    True Legal Name


Outfront Media Sports Inc.


(g)    Organizational Identification Number


2086110

(5)
Outfront Media VW Communications LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174




Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner Communications, Inc., a New York corporation, merged into Van Wagner
Communications, LLC, a New York limited liability company,
March 17, 1998
Scrolling Corporation of America, a New York corporation, merged into Van Wagner
Communications, LLC, a New York limited liability company
March 17, 1998
Van Wager LA East Side, LLC, a California limited liability company, Van Wager
LA West Side, LLC, a California limited liability company, and Van Wagner
Communications, LLC, a New York limited liability company, merged into Van
Wagner Communications, LLC, a New York limited liability company
March 23, 2006
Van Wagner Communications, LLC, a New York limited liability company, and Boston
Outdoor Media LLC, a New York limited liability company, merged into Van Wagner
Communications, LLC, a New York limited liability company.
January 1, 2008
Van Wagner Communications, LLC changed its name to OA VW LLC
November 19, 2014
OA VW LLC changed its name to Outfront Media VW Communications LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


13-3984032                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media VW Communications LLC


(g)    Organizational Identification Number


2194894






Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





(6)
Outfront Media Bus Advertising LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner Manufacturing, LLC changed its name to Van Wagner New Jersey Transit
Advertising, LLC
September 26, 2007
Van Wagner New Jersey Transit Advertising, LLC changed its name to Van Wagner
Bus Advertising, LLC
February 22, 2010
Van Wagner Bus Advertising, LLC changed its name to Outfront Media Bus
Advertising LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


20-3168797                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media Bus Advertising LLC


(g)    Organizational Identification Number


3223510






Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





(7)
Outfront Media San Francisco LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner San Francisco, LLC changed its name to Outfront Media San Francisco
LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


27-0631817                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media San Francisco LLC


(g)    Organizational Identification Number


3834775




(8)
Outfront Media Boston LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------







405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
Name
Date
Van Wagner Boston, LLC changed its name to Outfront Media Boston LLC
November 20, 2014



(d)    Federal Taxpayer ID Number


27-0631945                    


(e)    Jurisdiction of Organization


New York


(f)    True Legal Name


Outfront Media Boston LLC


(g)    Organizational Identification Number


3834779




(9)
Rockbridge Sports, Media and Entertainment, LLC:

(a)    Chief Executive Office


405 Lexington Avenue, 17th Floor
New York, NY 10174


(b)    Locations Where Records Are Kept


405 Lexington Avenue, 17th Floor
New York, NY 10174


(c)    Doing Business As Names; Changes in Location or Name
    
None.




Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------





(d)    Federal Taxpayer ID Number


45-2740888                    


(e)    Jurisdiction of Organization


Virginia


(f)    True Legal Name


Rockbridge Sports, Media and Entertainment, LLC


(g)    Organizational Identification Number


S3704089









SCHEDULE 4
ORIGINATORS




Originator
Location
Outfront Media Group LLC
Delaware
Outfront Media Outernet Inc.
Delaware
Outfront Media Sports Inc.
Delaware
Outfront Media VW Communications LLC
New York
Outfront Media Bus Advertising LLC
New York
Outfront Media San Francisco LLC
New York
Outfront Media Boston LLC
New York
Outfront Media LLC
Delaware
Rockbridge Sports, Media and Entertainment, LLC
Virginia









Schedule 3 to A&R Master Framework Agreement



--------------------------------------------------------------------------------






Exhibit A
Form of Transaction Notice
MUFG BANK, LTD.
RE:    Transaction under the Framework Agreement and the Master Repurchase
Agreement
Ladies and Gentlemen:
This Transaction Notice is delivered to you pursuant to Section 4.1(a) of the
Amended and Restated Master Framework Agreement, dated as of July 19, 2019 (the
“Framework Agreement”), by and among Outfront Media LLC and Outfront Media
Outernet Inc., as sellers (the “Sellers”), the entities party thereto as
Originators, Outfront Media LLC as agent for the seller parties and MUFG Bank.
Ltd., as buyer (“Buyer”), and relating to repurchase transactions to be entered
into pursuant to the terms of the QRS Master Repurchase Agreement and the TRS
Master Repurchase Agreement. Capitalized terms used but not defined herein have
the meanings set forth in the Framework Agreement.
Seller Party Agent hereby requests on behalf of each applicable Seller, in
accordance with the terms of the Framework Agreement, a Transaction under the
QRS Master Repurchase Agreement with a proposed Purchase Price of
$__________________ and a Transaction under the TRS Master Repurchase Agreement
with a proposed Purchase Price of $__________________; each such Transaction to
be entered into on the proposed Purchase Date of [●], and each such Transaction
to have a proposed Repurchase Date of [●]. [The proposed Transaction has a
Purchase Price which is [equal to] [less than] [greater than] the $______ Funded
Repurchase Price due on such proposed Purchase Date.] The sum of the proposed
Purchase Prices for both such proposed Transactions is $__________________.
[Seller Party Agent further requests that, pursuant to Paragraph 3(c)(ii) of
each applicable Master Repurchase Agreement (as amended by Annex I thereto),
each of the current Transactions thereunder evidenced by the Confirmations dated
as of [●] and originally scheduled to expire on [●] be instead terminated as of
such proposed Purchase Date.]1 
Attached hereto are forms of Confirmations for such proposed Transactions,
completed in accordance with Section 4.1(a) of the Framework Agreement.








 
 
 
 
 

1 To be used in connection with an early termination of Transactions by the
Sellers.


Exhibit A to A&R Master Framework Agreement

